Filed 5/8/14 P. v. Ellis CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D064978

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD246881)

TOMMY LAMONT ELLIS,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Eugenia

Eyherabide, Judge. Affirmed.

         Barbara A. Smith, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance by Respondent.

         Tommy Lamont Ellis entered into a plea agreement under which he pleaded guilty

to transporting methamphetamine (Health & Saf. Code, § 11379, subd. (a)). The parties

agreed to dismiss the balance of the charges and stipulated to a term of three years, stayed

pending completion of drug court probation. Ellis was found not suitable for drug court.
         Ellis requested and received a hearing pursuant to People v. Marsden (1970)

2 Cal. 3d 118, ostensibly to seek removal of trial counsel. At the hearing Ellis did not

request replacement of counsel but argued for a drug program. Ellis was sentenced to the

stipulated term of three years in prison.

         Ellis filed a timely notice of appeal but did not request a certificate of probable

cause.

         Counsel has filed a brief pursuant to People v. Wende (1979) 25 Cal. 3d 436

(Wende) and Anders v. California (1967) 386 U.S. 738 (Anders) raising possible but not

arguable issues. We offered Ellis the opportunity to file his own brief on appeal, but he

has not responded.

                                   STATEMENT OF FACTS

         Since this is an appeal from a guilty plea, it is sufficient to note that Ellis admitted

transporting methamphetamine.

                                         DISCUSSION

         As we have previously noted, appellate counsel has filed a brief indicating she is

unable to identify any argument for reversal and asks this court to review the record for

error as mandated by Wende, supra, 25 Cal. 3d 436. Pursuant to Anders, supra, 386 U.S.
738, the brief identifies possible but not arguable issues:

         1. Whether the trial court abused its discretion in failing to replace appointed

counsel?

         2. Whether the court should have appointed new counsel to argue a possible

motion to withdraw the guilty plea based on ineffective assistance of counsel?

                                                 2
      We have reviewed the entire record in accordance with Wende, supra, 25 Cal. 3d
436 and Anders, supra, 386 U.S. 738 and have not found any reasonably arguable

appellate issues. Competent counsel has represented Ellis on this appeal.

                                     DISPOSITION

      The judgment is affirmed.




                                                                HUFFMAN, Acting P. J.

WE CONCUR:


                     HALLER, J.


                        IRION, J.




                                            3